Echoing the sentiments of Pope Francis, who recently visited the United Nations, I wish to renew the congratulations of the Holy See to Mr. Lykketoft on his election as President of the General Assembly at its seventieth session. I also wish to greet each of the participants in today’s meeting and to express my hope that its work will prove fruitful and give new impetus to the commitment for creating a world of peace and security, the respect for human rights and the promotion of the necessary conditions for integral human development. Significantly, on 24 October, we will celebrate the entry into force of the Charter of the United Nations.
The recently concluded summit of the Heads of State and of Government adopted a plan of action for the prosperity of peoples and the planet and for strengthening peace in greater freedom. In the General Assembly’s adoption of the 2030 Agenda for Sustainable Development (resolution 70/1), it has undertaken the task of proposing a stable and sustainable pace for the world economy. The Holy See can only express
its satisfaction, as must the Governments that took part in the process of drawing up the new Agenda for their citizens. In that regard, I wish to mention that, even before the completion of the negotiations, Pope Francis stated that the new 2030 Agenda for Sustainable Development is an important sign of hope for humankind.
In contrast to the promising hopes generated by the 2030 Agenda and the Addis Ababa Action Agenda (resolution 69/313, annex), adopted at the third International Conference on Financing for Development, there is the sad panorama of war. It is obvious that, unless conflicts are properly resolved, all efforts to overcome poverty will fail. The Holy See is therefore seriously concerned about the global consequences of conflicts; above all, it expresses deep regret for the countless victims of those wars and joins its voice to the plea of all those who suffer.
We must acknowledge that, over the past 70 years, the United Nations has succeeded in avoiding a great global conflict and the outbreak of many wars between Member States. At the same time, it has also halted or resolved many regional conflicts and complex instances of civil war. Nonetheless, there are at present at least 50 conflicts or situations of latent conflict, to say nothing of the actions of international terrorist and criminal organizations set up as quasi-States and as a sort of alternative international community. We have before us, unfortunately, the immense tragedy of the war in Syria with its thousands of dead, its millions of displaced persons and its tremendous consequences for the stability of the region.

A/70/PV.27 02/10/2015
Similarly, the troubles in Libya, Central Africa, the Great Lakes region and South Sudan must remain at the centre of the international community’s attention. Nor can the tragic situation in Ukraine be overlooked or many other smaller or more contained conflicts, violations of humanitarian law or the atypical warfare waged by drug traffickers and other criminal groups. Then there is the grave conflict in the Middle East, which has been going on since the first years of the United Nations. That region, a cradle of civilizations, is immersed in a situation that combines every form of conflict and every possible subject — State and non-State combatants, ethnic and cultural groups, terrorism, criminality and so on.
The atrocities and unspeakable human rights violations that characterize today’s conflicts are transmitted live by the media, and with wide diffusion and repetition they risk generating a numbing familiarity and indifference. The international community, for its part, must feel a grave responsibility to act resolutely and renew its political and juridical structures, so as to limit and overcome, as quickly and effectively as possible, the consequences of the current war-related crises.
It is a bitter irony that the seventieth anniversary of the United Nations is accompanied by an exodus of peoples that is the greatest such migration seen since that caused by the Second World War. Entire populations are being displaced, as they flee from war, persecution, exploitation and poverty. Sadly, however, those waves of migrants are seen more in terms of the additional burden of unforeseen problems that they cause for the countries of passage or destination than in terms of the cost of human life paid by millions of innocent people. Furthermore, as a response to such mass migrations, the fear of terrorism and other local problems, there has been a return to the practice of building walls and barriers between peoples. That is a sad example of inhumanity, a hasty and ineffective solution to security and one that we thought the events of the late 1980s had definitively consigned to oblivion.
At the same time, the Holy See urgently appeals to States to overcome every form of nationalistic self- interest and, above all, to recognize the unity of our human family and to have faith in the human person. Distant and more recent history teaches us that migrants, even in the most dramatic situations of displacement, have always made a positive contribution to their host countries. More importantly, however, the migrants are
women and men who, by virtue of their humanity, are entitled to the universal rights to life and dignity.
In addition to offering hospitality, the present dramatic situation urgently demands a commitment to address the causes that force peoples to flee and thereby to take real, effective and generous decisions in favour of peace and integral human development. The solemn commitment to implement the 2030 Agenda is more timely than ever and must be advanced with courage. At the same time, we must recognize that, without peace between peoples and nations, it will be impossible to implement that Agenda.
To that end, the Holy See wishes to suggest four areas of reflection that should be borne in mind when considering the best possible course. They are the responsibility to protect, the respect for international law, disarmament and the protection of the environment. The first two, the responsibilities to protect and to observe existing international law are to be considered necessary instruments for discharging the immediate obligation to welcome exiles without putting up unjust barriers for the universal enactment of the 2030 Agenda, and likewise for the protection of the environment.
Today, the principle of the responsibility to protect all peoples from massive atrocities, instances of genocide, war crimes, ethnic cleansing and crimes against humanity is recognized and accepted by all. That responsibility, as has been noted, first obliges national Governments, and then the international community and regional groups of States, to act in accordance with international law. Yet it is not always easy to carry out that duty in practice, not the least because its observance often conflicts with a strict literal interpretation of the principle of non-intervention, as sanctioned by paragraph 7 of Article 2 of the Charter of the United Nations. There is also the suspicion, historically founded, that under the guise of humanitarian intervention, the principle of the sovereign equality of the Members of the United Nations, established in paragraph 2 of Article 2 of the Charter, could end up being overridden.
Nonetheless, owing to the unacceptable human costs of inaction, the search for effective juridical means for the practical application of the principle of the responsibility to protect must be one of the most urgent central priorities of the United Nations. To that end, it would be most useful if the Member States could determine clear and effective criteria for applying
2/18 15-29940

02/10/2015 A/70/PV.27
the principle and for the corresponding integration of Chapter VII of the Charter of the United Nations. Furthermore, drawing on the significant experience of the United Nations and various dependent agencies in peacekeeping, peacebuilding and other humanitarian interventions, rapid and effective means should be found for implementing eventual decisions relative to the responsibility to protect.
The great purposes and principles expressed in the Preamble and in Article 1 of the Charter of the United Nations serve as a sure guide to the interpretation and application of all successive provisions of the Charter. Therefore, the solemn duties spelled out in the Preamble “to save succeeding generations from the scourge of war” and “to reaffirm faith in fundamental human rights, in the dignity and worth of the human person” and in paragraph 3 of Article 1, to promote and encourage “respect for human rights and for fundamental freedom for all” not only justify the implementation of the responsibility to protect, but also bind the international community in the duty to find the appropriate means to do so. Otherwise, the great edifice of the Charter of the United Nations would be reduced to a mere tool for maintaining global equilibrium and for resolving controversies. That would betray not only those who drafted the Charter, but also the millions of victims whose blood was shed in the great wars of the last century.
The second element that today’s conflicts, and the humanitarian crises they cause, force us to consider is what we might call the responsibility to observe the existing law in responding to global and regional crises. That requires, first of all, a genuine and transparent application of Article 2 of the Charter of the United Nations. The principle of non-intervention, sanctioned in paragraph 7 of that Article, together with paragraphs 3 and 4, excludes all unilateral use of force against another Member of the United Nations and demands full respect for Governments that are lawfully constituted and recognized.
Article 2 cannot, however, become an alibi for excusing gross violations of human rights. The 70- year experience of the United Nations has amply demonstrated that grave violations of human dignity on the part of Governments can be redressed and resolved peacefully through denunciation and persuasion by civil society and Governments themselves. Where gross violations of human rights persist and further intervention is considered necessary, the only other
recourse is to apply the measures set forth in Chapters VI and VII of the Charter. In addition, adherence to the Charter, as well as to the cardinal principle of international law, namely, pacta sunt servanda, which is no tautology but rather the affirmation of the rule of law itself, has definitively banned concepts such as that of preventive war and, even more so, attempts to redesign entire geographic areas and redistribute populations under the pretext of a principle of security. At the same time, the most evident and reasonable understanding of paragraph 4 of Article 2 of the Charter excludes any intervention by third-party States in favour of one side or another in a situation of civil conflict.
A serious examination of conscience is needed, so that we can accept responsibility for the role that certain unilateral interventions have played in the humanitarian crisis that is causing so much hurt in our world today. As Pope Francis recently said,
“[W]e do not lack for hard evidence of the negative consequences of military and political interventions undertaken without coordination among the members of the international community.” (A/70/PV.3, p. 5)
The current crisis calls us, therefore, to renew efforts to apply the law that is in force and to develop new norms that are also aimed at combating the phenomenon of international terrorism, in full respect for the law.
Multilateral action for peace and collective security can be effectively advanced with the help of another instrument recognized by the Charter and often considered in the Assembly, namely, disarmament. Here, too, we find ourselves in an area of light and shadows, with the latter, unfortunately, prevailing. There is the telling example of the failure in May of the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons. In view of that impasse, it is all the more important that the international community and the individual States most involved clearly signal a real desire to pursue the shared objective of a world free of nuclear arms, in full application of the Treaty, in letter and spirit, with the goal of a complete prohibition of such weapons.
As Pope Francis has noted in various forums, nuclear deterrence and the threat of mutually assured destruction are irreconcilable with and contrary to an ethic of fraternity and peaceful coexistence between peoples and between States. In the final analysis, the nuclear arms race, and indeed the arms race in
15-29940 3/18

A/70/PV.27 02/10/2015
general, with its expenditure of human and economic resources, is based on a denial of the human dignity of one’s potential enemies and even the denial of one’s own dignity and survival. A process aimed at a deeper understanding of the grave humanitarian effects of the use of weapons of mass destruction, and nuclear arms in particular, should therefore not only be encouraged but should be considered necessary.
With regard to the humanitarian dimension, I should also mention the Anti-Personnel Mine Ban Convention and the Convention on Cluster Munitions, two instruments for disarmament and for adapting humanitarian law to the complexities of today’s world. They are aimed at stigmatizing and banning those dreadful ordnances, which have such a devastating and indiscriminate impact on civilian populations. The Holy See joins all those who are working for their effective implementation in expressing the hope that they will soon be signed by those States that have not yet done so.
Effective and full enactment of the principles of the Charter of the United Nations calls for replacing a mindset of thr rejection of others, of distrust and fear, with an ethic of responsibility. That, too, demands that we reflect on the meaning of the concept of collective security, which has to do not only with war and military actions but also with broader economic, financial, ethical, social and humanitarian dimensions.
Looking ahead, we see another grave responsibility, both for the effective implementation of the 2030 Agenda and for peace itself. That is the hoped-for agreement on climate change, which is to be adopted at the Paris Conference in December. The climate is a global common good, a responsibility that we all bear, particularly towards the most vulnerable groups of present and future generations. It is a responsibility that is necessarily transversal, requiring effective multilateral and interdisciplinary cooperation on the part of individuals, based on their own abilities and characteristics, but united in the face of the challenging question as to the kind of world we want to leave to those who come after us, to children who are now growing up.
The Paris Conference represents an important phase in the process of re-establishing a balance between global greenhouse-gas emissions and the Earth’s capacity to absorb them. To that end, we urgently need to adopt a fair, transformational and legally binding global agreement. That would send a meaningful
signal to the entire international community, by promoting a rapid transition to development marked by a low carbon footprint and by providing a powerful impetus to reinforcing the intrinsic link between two objectives — eradicating poverty and easing the effects of climate change. That link shows that the threat of climate change and our responses to it can be a promising opportunity for improving health, transportation, energy security and new opportunities for employment. An effective accord on those issues, in addition to the important value they possess in and of themselves, can only contribute to general agreements between States regarding integral human development, the responsibility to protect, peace, disarmament and respect for international law.
To acknowledge the limitations of the Charter of the United Nations with regard to new crisis situations or, sadly, in the face of evidence of a failure to observe its prescriptions, is not the same thing as stating or lamenting the failure of the Organization itself. Such limitations are rather the inevitable shadows of the great framework of the first global project for peace and international cooperation, which has, happily, endured for 70 years and is an incentive to achieving full respect for the law in force and to promoting greater trust and cooperation. The Holy See thus expresses the hope that this seventieth anniversary, marked by the solemn adoption of the 2030 Agenda, may be the beginning of a harmonious and ever fuller cooperation for the benefit of all humankind.
Pope Benedict XVI, in 2008, and Pope Paul VI, during his visit 50 years ago for the Organization’s twentieth anniversary, both pointed out that the United Nations is called increasingly to serve as a sign of unity among States and an instrument of service to the entire human family, and that, consequently, the Organization represents the obligatory path of modern civilization and world peace. The United Nations must, therefore, become a place where a true family of nations and peoples can meet and prosper, a place where all forms of war and unilateral intervention will be forever prohibited, not only in words, but above all in the spirit and intentions of every governmental authority.
